Per Curiam.
In rendering its judgment for the plaintiff, the trial court erred in its refusal to consider the matter raised in the defendant’s1 notice of defense and evidence relating thereto which had been introduced by the defendant, without objection by the plaintiff, during a hearing in damages. See Practice Book §§ 365 *531through 374; Bonner v. American Financial Marketing Corporation, 181 Conn. 57, 434 A.2d 323 (1980).
There is error, the judgment is set aside and a new hearing in damages is ordered.

 Stern Builders, Inc., has taken no appeal from the judgment against it. “Defendant” in this decision refers to the appellant, Michael Stern. This appeal was originally filed in the Appellate Session of the Superior Court. General Statutes § 51-197a (c).